                                                                                                                         E-FILED
                                                                                 Monday, 11 February, 2019 01:23:44 PM
                                                                                          Clerk, U.S. District Court, ILCD

                                 UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF ILLINOIS

JULIAN MARTIN,                                        )
                                                      )
                           Petitioner,                )
                                                      )
                  v.                                  )         Case No. 18-cv-1055
                                                      )
STEVE KALLIS, Warden,                                 )
                                                      )
                           Respondent.                )


                                           ORDER AND OPINION

         Now before the Court is Petitioner Julian Martin’s (hereinafter, “Petitioner” or “Martin”)

Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 (Doc. 1). For the reasons set forth

below, his Petition is DENIED.

                                                 BACKGROUND1

         Martin is currently incarcerated at the Federal Correctional Institution in Pekin, Illinois.

On September 26, 2013, a federal grand jury in the District Court for the Northern District of

Illinois charged Martin with Racketeering Conspiracy, in violation of 18 U.S.C. § 1962(d)

(Count 1); Accessory After the Fact to Murder, in violation of 18 U.S.C. § 3 (Count 6); Violent

Crimes in Aid of Racketeering Activity, in violation of 18 U.S.C. § 1959(a)(5) (Count 7);

Possession of a Firearm in Furtherance of a Crime of Violence, in violation of 18 U.S.C.

§§ 924(c)(1)(A) and 2 (Count 8); Conspiracy to Possess with the Intent to Distribute and

Distribute a Controlled Substance, in violation of 21 U.S.C. § 846 (Count 9); and Felon in

Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1) (Count 24). R. 2.




1
 Citations to documents filed in this case are styled as “Doc. __.” Citations to the record in the underlying criminal
case, United States v. Hoskins, et. al., No. 13-cr-00772 (N.D. Ill.), are styled as “R.___.”

                                                          1
       On December 9, 2014, the Grand Jury returned a superseding indictment that charged

Martin with Racketeering Conspiracy, in violation of 18 U.S.C. § 1962(d) (Count 1); Accessory

After the Fact to Murder, in violation of 18 U.S.C. § 3 (Count 6); Violent Crimes in Aid of

Racketeering Activity, in violation of 18 U.S.C. § 1959(a)(5) (Count 7); Possession of a Firearm

in Furtherance of a Crime of Violence, in violation of 18 U.S.C. §§ 924(c)(1)(A) and 2 (Count

8); Conspiracy to Possess with the Intent to Distribute and Distribute a Controlled Substance, in

violation of 21 U.S.C. § 846 (Count 9); and Felon in Possession of a Firearm, in violation of 18

U.S.C. § 922(g)(1) (Count 22). R. 7.

       On July 7, 2015, after a bench trial, Martin was found guilty of counts 1, 6, 9, and 22 of

the superseding indictment. R. 1150. Martin was acquitted of counts 7 and 8 of the superseding

indictment. Id.

       Martin’s sentencing hearing was roughly a year later, on July 8, 2016. The judge orally

pronounced the sentence as follows:

       I’m going to commit you to the custody of the Bureau of Prisons for a total term
       of 310 months on Count one; 180 months on Count 6; and 120 months custody on
       each of Counts 9 and 22, all to be served concurrently.

       I find that you do not have the ability to pay a fine, and so I will waive that
       requirement. There is a special assessment of $400, which is due immediately.
       Upon your release from prison you will be on supervised release for five years on
       Count 1 and three years on Counts 6, 9 and 22, but all to be served -- or all to be
       done concurrently.

R. 1590 at 83-84.

       The original judgment in the case was entered on July 13, 2016. R. 1595. It stated that

Martin “was found guilty on count(s) 1s, 6s, 9s, 22s after a plea of not guilty,” had “been found

not guilty of count(s) 7s an 8s” and “Count(s) 1, 6, 7, 8, 9, 24 are dismissed on the motion of the

United States.” Regarding imprisonment, it ordered that:



                                                 2
       [Martin] is hereby committed to the custody of the United States Bureau of
       Prisons to be imprisoned for a total term of: THREE HUNDRED TEN (310)
       MONTHS on Count One; ONE HUNDRED EIGHTY (180) MONTHS on Count
       Six; ONE HUNDRED-TWENTY (120) MONTHS on Counts Nine and Twenty-
       two all to run CONCURRENTLY for a total of THREE HUNDRED TEN (310)
       MONTHS.

Id. at 2. On December 2, 2016, an amended judgment was issued to correct a clerical error in

the sentence pursuant to Fed. R. Crim. P. 36. R. 1697. The imprisonment order was amended to

add the language in bold below:

       [Martin] is hereby committed to the custody of the United States Bureau of
       Prisons to be imprisoned for a total term of: THREE HUNDRED TEN (310)
       MONTHS on Count One; ONE HUNDRED EIGHTY (180) MONTHS on Count
       Six; ONE HUNDRED-TWENTY (120) MONTHS on Counts Nine and Twenty-
       two all to run CONCURRENTLY for a total of THREE HUNDRED TEN (310)
       MONTHS of the superseding indictment. Defendant is to be given credit for
       time served in State custody.

Id.

       Martin appealed, and the Seventh Circuit has now affirmed the conviction and sentence.

United States v. King, 910 F.3d 320 (7th Cir. 2018), reh'g denied (Jan. 4, 2019). Martin did not

appeal any issues related to the validity of either the original or amended written judgments.

       The Bureau of Prisons (“BOP”) computed Martin’s sentence based on the 310-month

total term of imprisonment for Martin’s convictions for Racketeering Conspiracy (Count 1);

Accessory After the Fact to Murder (Count 6); Conspiracy to Possess with the Intent to

Distribute and Distribute a Controlled Substance, in violation of 21 U.S.C. § 846 (Count 9); and

Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1) (Count 22). See Sentry

Public Information Inmate Data, Resp. App. at pp. 6-8. The BOP provided Martin with credit

for the time he served in state custody. Id. Martin’s projected release date, taking into account

good conduct time, is August 11, 2035. Id.




                                                 3
       Martin filed this petition (Doc. 1) pursuant to 28 U.S.C. § 2241 on February 7, 2018, and

argues that the BOP has incorrectly calculated his sentence as 310-months imprisonment.

Specifically, Martin argues that because the judge, when orally pronouncing his sentence, did not

refer to the superseding indictment, the counts she sentenced him to—counts 1, 6, 9, and 22—

were from the original indictment. Martin then argues that, as counts 1, 6, and 9 of the original

indictment were dismissed on motion of the Government, only his sentence of 120 months for

count 22 must remain. Respondent and filed his Response (Doc. 7) and Martin filed a reply

(Doc. 9). This Order follows.

                                           DISCUSSION

       Respondent first argues that Martin has failed to exhaust his administrative remedies.

While “there is no express exhaustion requirement in 28 U.S.C. § 2241, a district court is entitled

to require a prisoner to exhaust the administrative remedies that the BOP offers before it will

entertain a petition.” Kane v. Zuercher, 344 F. App’x 267, 269 (7th Cir. 2009). Here,

Respondent states that while Martin has filed various requests for administrative remedies via the

BOP’s established administrative remedy procedure, Martin has not filed a request for

administrative remedy with regard to his sentence computation issue. Resp. at 10-11 (Doc. 7).

Martin, however, has submitted copies of his Request for Administrative Remedy dated January

12, 2018, in which he raised this sentence computation issue, as well as the BOP staff’s response.

Pet. Reply, Exs. A and B (Doc. 9). Martin also alleges that BOP staff are refusing to give him

the proper forms to appeal, but would be willing to file an administrative appeal if BOP staff

gave him the forms. Id. at pp. 4. However, the Court need not resolve this dispute and will not

require Martin to further exhaust his administrative remedies, as the Court can easily resolve and

dismiss the Petition on the merits.



                                                 4
       Martin argues his sentence of imprisonment can only be based on the sentence of 120

months he received for count 22, despite the oral and written judgment sentencing him to prison

for a total of 310 months. His argument is that because the sentencing judge did not specifically

say that the counts she was sentencing him on—1, 6, 9, and 22—were from the superseding

indictment, the judge must have been referring to the original indictment. And, as the

Government specifically dismissed counts 1, 6, and 9, from the original indictment, only count

22 remains for which he has a valid sentence. Martin provides no basis for why the default

assumption would be that the judge meant the original indictment when she did not explicitly

refer to either indictment. Given the fact that the judge found Martin guilty after a bench trial on

counts 1, 6, 9, and 22 of the superseding indictment, there could simply be no confusion that the

judge was referring to the counts of the superseding indictment. Additionally, Martin was not

even charged in count 22 in the original indictment. Martin provides no explanation for why he

would be sentenced to counts he was not only not convicted of, but for one which he was not

even charged.

       At best, Martin might argue that the oral sentence was ambiguous as to which indictment

applied. But to the extent the oral sentence here could be seen as ambiguous, “the written

judgment can correct those discrepancies.” United States v. Courtright, 574 F. App'x 743, 744

(7th Cir. 2014). See also, United States v. Daddino, 5 F.3d 262, 266 (7th Cir. 1993) (noting the

general rule that “if the oral and written sentences conflict, the oral language governs” does not

apply when the oral language is ambiguous). Both the original and the amended written

judgment make clear that Martin was found guilty on counts 1, 6, 9, and 22 from the superseding

indictment by denoting the counts “1s, 6s, 9s, 22s.” Further, the amended written judgment

makes clear that the term of imprisonment relates to the counts in the superseding indictment by



                                                 5
the addition of the words “of the superseding indictment.” Any ambiguity that could exist has

certainly been resolved in the written judgment.

       The BOP calculated Martin’s sentence based on the 310-month total term of

imprisonment to which he was sentenced for his convictions under the superseding indictment

for Racketeering Conspiracy (Count 1); Accessory After the Fact to Murder (Count 6);

Conspiracy to Possess with the Intent to Distribute and Distribute a Controlled Substance, in

violation of 21 U.S.C. § 846 (Count 9); and Felon in Possession of a Firearm, in violation of 18

U.S.C. § 922(g)(1) (Count 22). See Sentry Public Information Inmate Data, Resp. App. at pp. 6-

8. After providing Martin with credit for the time he served in state custody, his projected

release date, taking into account good conduct time, is August 11, 2035. Id. Martin has not

identified any errors in the BOP’s calculation. Accordingly, his Petition must be dismissed.

                                          CONCLUSION

       For the reasons set forth above, Petitioner Julian Martin’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 (Doc. 1) is DENIED.



This matter is now TERMINATED.

               Signed on this 11th day of February, 2019.

                                             s/ James E. Shadid
                                             James E. Shadid
                                             Chief United States District Judge




                                                   6
